Citation Nr: 1740778	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-09 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lumbar spine disorder


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1988 to August 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript is of record.

The matter was previously remanded by the Board for further development in November 2016.  It has been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

The Veteran's lumbar spine disorder is not etiologically related to service, and symptoms did not manifest in service or within the one-year presumptive period.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in February 2010 and March 2017.  The Board finds the examinations adequate, because, taken in the aggregate, they include a review of the medical file, interviews of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to service connection for a lumbar spine disorder

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran carries a current diagnosis of lumbar spondylosis, furnished by VA treating providers and confirmed at VA examinations conducted pursuant to the instant claim.  The Veteran contends he initially injured his low back in service, and has been plagued by back pain since separation.  

The record reflects a single in-service incident wherein the Veteran reported a fall and was diagnosed with a lumbar sprain.  The record is otherwise bare of complaints of back pain in service.  

The record also reflects a nearly twenty year treatment gap following separation, before the Veteran initially sought treatment for back pain.  Diagnostic imaging conducted in February 2009 showed mild left anterolateral spondylosis of the lumbar spine.  The Veteran has received treatment for low back pain since that time.  

The Veteran has, throughout the appeal period, offered several statements with respect to the provenance of his back pain.  While he has noted the documented in-service fall, he also stated in a July 2014 statement in support of his claim that "[d]uring the service [he] became obese and [his] back problems were caused by the excessive weight," adding, "[m]y back problems are secondary to the obesity."  

Obesity, being overweight, or a particularity of body type alone is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities, which does not contemplate a separate disability rating for obesity); see also Wanner v. Principi, 370 F.3d 1124, 1131 (Fed. Cir. 2004) (holding that VA's discretion over the rating schedule is insulated from judicial review and that "review of the content of the rating schedule is indistinguishable from review of what should be considered a disability").  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1.  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not in and of themselves constitute disease or disability.  Obesity that is not due to underlying pathology cannot be considered a deviation from the normal function of the body (such as for a "disease"); rather, the storage of calories for future use represents the body working as it is designed to do.

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131 . The evidence does not reflect that the Veteran has a chronic disability manifested by obesity.  Specifically, there is no evidence of record showing that the Veteran's obesity was incurred other than as a result of excess caloric intake.  In the absence of proof of current disability for which service connection may be granted, the claim for entitlement to service connection for obesity may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Moreover, the Veteran has not filed a service connection claim or been service-connected for obesity, so the Board may not entertain the argument that his lumbar disorder is secondary to obesity.

The Veteran has undergone two VA examinations in connection with this claim.  The first was conducted in February 2010.  That examiner opined that the Veteran's lumbar spondylosis was a progressive condition of a type not typically related to an isolated back injury like the one documented in the service treatment records.  Rather, the examiner indicated the Veteran's longstanding morbid obesity was the primary contributing factor to his back pain.

A second VA examination was conducted in March 2017.  That examiner noted the lack of consistent care for back pain sought in service, as well as the nearly twenty year treatment gap following separation.  The examiner concluded that the Veteran's back pain were most likely due to "his persistent morbid obesity," citing the Veteran's struggle with his weight "for approximately 28 years."  The examiner added that the Veteran's lumbar disorder was not of a type typically related to a one-time low back injury, such as the injury reflected in the service treatment records.  The Board finds the March 2017 VA examiner's opinion to be the most probative evidence of record; it is thoroughly reasoned, and is based on an interview and examination of the Veteran, as well as a review of the entire medical file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Accordingly, the Board finds that a preponderance of the evidence is against the claim.  Excepting the single incident of an in-service lumbar sprain, service treatment records are negative for complaints or treatment involving the spine, including at separation.  There is simply no objective evidence in the record to establish that a chronic lumbar condition existed in service or within one year of separation therefrom.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.  

While the Veteran is competent to report symptoms including back pain, the evidence shows he did not complain of back pain until many years after separation.  The Board has considered carefully the Veteran's statements and testimony in this case.  However, these statements have varied, as noted above; for instance, the Veteran has alternatively indicated that he experienced back pain throughout service, that his back pain resulted from his in-service fall, and that his back pain is secondary to his obesity.  Because they have not been entirely consistent, and because they do not find support in the objective evidence of record, the Veteran's statements are afforded less probative weight than the March 2017 VA examiner's assessments.

Accordingly, the claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a lumbar spine disorder is denied. 






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


